Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 4/21/2021 for the application No. 16/670,334. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Claim Objections

Claims 1, 8 and 15 are objected to because of the following informalities:   concerning to claim 1, “…computing device to the other software application,….” should apparently be – … computing device to execute the other software application,-  appropriate correction is required.
 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference

been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -
706.02(1)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets

more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-20 of US Patent No. 10,497,046. Although the claims at
issue are not identical, they are not patentably distinct from each other because (see
example of limitations that are mixed and matched in table below)
for example claim 1 of Patent No. 10,497,046  teaches most of the limitations
of the instant Application claim 1 except:
 d) persisting a user context between the partner application and the other software application;
f) sending, from the partner application and to the cart adjustment computing system, an activated adjustment selected from the one or more available adjustments and the one or more other available adjustments;
However, it has been held that deleting elements when the function of element
is not desired is obvious. See MPEP 2144.04 Section II. Therefore, it would have been
obvious to a person of ordinary skill in the art at the time the invention was made to
modify or to omit the additional elements of claim 1 (mentioned above) of the Patent No. 10,497,046  to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 
modifying or omitting the additional elements of claim 1 (mentioned above), as 
the instant invention is defined in the claim at issue, would have been an obvious variance of the invention defined in claims 1, 8 and 15 of Patent No. 10,497,046 .  
Regarding to dependent claims 2-7, 9-14 and 16-20, are rejected under double patenting for the same reasons mentioned above, the dependent claims show similar limitations or features.


US Patent  10,497,046
 Instant invention
a) sending, to a cart adjustment computing system and from a partner application executing on a client computing device remote from the cart adjustment computing system, a cart adjustment request associated with a checkout operation performed on the partner application;
a) sending, by a partner application executing on a computing device, a cart adjustment request associated with a checkout operation;

	
b) receiving, from the cart adjustment computing system and at the partner application, one or more available adjustments applicable to a cart of a user using the partner application for checkout, wherein the one or more available adjustments include a deep link to direct the user from the partner application to another software application to execute on the client computing device, and wherein the deep link utilizes fingerprinting to identify the user to the partner application and to the other software application;
b) receiving, by the partner application, a deep link to direct the computing device from the partner application to another software application, the deep link utilizing fingerprinting to identify a user to the partner application and to the other software application;

c) executing, by the computing device, the other software application following the direction of the deep link;
d) persisting a user context between the partner application and the other software application;

e) receiving, at the partner application and from the other software application, one or more other available adjustments applicable to the cart of the user;
d) receiving, at the partner application and from the other software application, one or more available adjustments applicable to a cart of the user associated with the checkout operation;
f) sending, from the partner application and to the cart adjustment computing system, an activated adjustment selected from the one or more available adjustments and the one or more other available adjustments;

and receiving, from the cart adjustment computing system and at the partner application, a cart state following application of the activated adjustment to the cart of the user.
e)  receiving, by the partner application, a cart state following application of at least one of the one or more available adjustments to the cart.






Examiner’s Note

Regarding to 101 compliance, Claims 1-20 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented in Office action dated on 1/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20130268346 (Walker)  in view of US Pg. Pub No. 20080104255 (Volodarsky) and in view of US PG. Pub. No.  20130346302 (Purves).

As to claims 1, 8 and 15, Walker discloses a  computer-implemented method
(“…By virtue of the foregoing features, a customer is presented with an opportunity to receive a price adjustment for a product in which he is interested…”, paragraph 11 and abstract and Fig. 7.
“[0037] Product: A good or service.  The term product may also be used herein 
to refer to one or more related or unrelated goods and/or services…”, paragraph 37.
“…an intent to purchase the first product by adding the first product to a real or virtual "shopping cart".  …”, paragraph 98), comprising:
a) sending, by a partner application executing on a computing device, a cart adjustment request associated with a checkout operation 
(“…An indication of customer interest may be received from a party other than a customer [Examiner interprets as associated with a checkout operation performed on the partner application]. For example, an online ad-tracking service such as Doubleclick.TM., friends of the customer, or an entity storing information regarding the customer's tastes, needs or desires may provide a retailer with an indication of customer interest received in step S810…”, paragraph 100 and Fig. 8. See also paragraph 99.
“..each product with which the customer attempts to check out is represented in the price adjustment information [Examiner interprets as sending… a cart adjustment request]…”, paragraph 144); 

b)  receiving, by the partner application, a deep link configured to direct the computing device to execute another software application and direct the computing device

( Walker teaches deep links to direct the computing device to execute another software application because Walker’s system teaches,
“[0119] FIG. 10 is a flow chart illustrating process steps 1000 performed by a customer device 200 according to one embodiment of the present invention. The process steps 1000 may be embodied in processor-executable form and executed by the processor 210 of the customer device 200 solely or in combination with other devices”,  “[0120] The process steps 1000 begin at step S1010, in which a first product is selected. Selection of a first product in step S1010 may proceed using any of the scenarios described above with respect to reception of an indication of interest in a first product in step S810 of the process steps 800. FIG. 11 is a view of the display 240 of the customer device 200 for use in describing one embodiment of step S1010. Shown in FIG. 11 is a web page 1100 transmitted from the retailer controller 100 to the customer device 200 and displayed on the display 240 of the customer device 200 [Examiner interprets as direct the computing device to the other software application from the partner application ]…”, “[0122] In step S1020, a retail price of the first product selected in step S1010 is received. FIG. 12 illustrates one embodiment of step S1020. Shown in FIG. 12 is a web page 1200 transmitted to the customer device 200 in response to selection of the hyperlink 1120. The web page 1200 includes a product description 1202 and a product identifier 1204, each of which may be retrieved from a corresponding record in the product database 600, as well a product view 1206 and a detailed product description 1208. As described with respect to step S1020, the web page 1200 also includes a retail price 1210 of the selected product [Examiner interprets as direct the computing device to the other software application from the partner application ]…”, Again, the retail price 1210 may be retrieved from the retail price field 630 of the product database 600.
[0123] In step S1030, a desire to purchase the first product is indicated. One method for indicating such a desire in S1030 includes selection of the "add to cart" icon 1212 of the web page 1200[Examiner interprets as direct the computing device to the other software application. As described above, selection of the first product may be 
See also,  “[0065] The processor 110 executes the process steps of the program 400 and thereby operates in accordance with the present invention, and particularly in accordance with the steps described herein with respect to the retailer controller 100. In one example, the process steps of the program 400 are executed to receive an indication from a customer of interest [Examiner interprets as direct the computing device to the other software application] in a first product, to receive an indication from a customer of interest in a second product, to determine a price adjustment for the second product based on the indication of interest in the first product, and to transmit the price adjustment to the customer”, paragraph 65,
“0126] FIG. 14 shows a flow chart of process steps 1400 to sell products in accordance with price adjustments according to one embodiment of the present invention. The process steps 1400 may be embodied in processor-executable process steps of the POS program 381 and executed by the processor 310 of the POS terminal 300. The process steps 1400 may also be embodied in the program 400 stored in the retailer controller 100 or in the program 261 of the customer device 200”, [Examiner interprets as direct the computing device to the other software application] , paragraph 126 and Fig. 14),
the deep link utilizing fingerprinting to identify a user to the partner application and to the other software application;
 (“…[0014] Other aspects further increase the attractiveness of the price adjustment by including transmission of a retail price of the second product along with the price adjustment…”, paragraphs 14-15 and 17-18 and Fig.8.
“…[0044] In this embodiment, one web page contains a list of hyperlinks, with each hyperlink being associated with a particular product. Accordingly, upon selecting one of the hyperlinks, the web browser receives and displays a web page containing a view, a description, and a retail price of an associated first product  [Examiner interprets as a deep link to direct the user…]. The customer indicates an interest in the first product by selecting an "add to cart" icon displayed on the web page. As a result, the retailer controller records that the customer has indicated an interest in the first product [Examiner interprets as to another software application to execute on the client computing device]. Next, the customer selects a hyperlink associated with a second product…”, paragraphs 44-45.
“customer device 200 may execute a web browser application for passing data to the retailer controller 100 and/or requesting data from the retailer controller 100 [Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, paragraph 51.
“…Of course, depending on the communication media disposed between the customer device 200 and the retailer controller 100, other known applications or hardware may be needed for the customer device 200 to communicate with the retailer controller 100 [Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, paragraph 72.
“…An indication of customer interest may be received from a party other than a customer [Examiner interprets as associated with a checkout operation performed on the partner application]. For example, an online ad-tracking service such as Doubleclick.TM., friends of the customer, or an entity storing information regarding the customer's tastes, needs or desires may provide a retailer with an indication of 
“…In one example, an indication of interest in a second product is received by customer selection of a hyperlink displayed by a web browser and describing the second product. In response, a web page is created to include the price adjustment and the created web page is sent to the web browser[Examiner interprets as a deep link to direct the user…]. …”, paragraph 108.
See  real or virtual shopping cart and total sale price adjustment, paragraphs 144-146. See also paragraph 147.  
See also “…Web page 1100 includes a list of hyperlinks 1110 corresponding to various products. In particular, the hyperlink 1120 corresponds to a product described as "D-Brand 400 MHz Pentium III computer system [Examiner interprets as a deep link to direct the user…]". According to the present example, a customer operates the customer device 200 so as to select the hyperlink 1120…”, paragraph 121.
“…[0123] In step S1030, a desire to purchase the first product is indicated. One method for indicating such a desire in S1030 includes selection of the "add to cart" icon 1212 of the web page 1200 100 [Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, paragraph 124 and Figs. 10 and 12.
Further walker discloses “U.S. patent application Ser. No. 09/360,422, filed Jul. 23, 1999 and issued as U.S. Pat. No. 7,899,710 [called herein Walker’710] on Mar. 1, 2011, titled "DETERMINATION AND PRESENTATION OF PACKAGE PRICING OFFERS IN the contents of which are incorporated by reference”, paragraph 2. 
 “…FIG. 6A and FIG. 6B each presents an illustrative web-page of a web-site associated with an on-line retail establishment. Referring now to FIG. 5A, the illustrative web-page 500A demonstrates a manner in which a package offer may be presented to a customer in accordance with one embodiment of the present invention. As shown, web-page 500A may list all items currently in the customer's virtual shopping basket 502[Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, Figs. 5-6 and 16:42-49 of Walker’710.
See also “…One or more of the customer devices 200, 201 and 202 may also comprise a personal computer operated by a customer to access and interact with a website provided [Examiner interprets as deep link configured to direct the computing device to execute another software application] by a web server executing within the retailer controller 100…”, paragraph 51); 

c)  executing, by the computing device, the other software application following the direction of the deep link
(see at least “…Web page 1100 includes a list of hyperlinks 1110 corresponding to various products. In particular, the hyperlink 1120 corresponds to a product described as "D-Brand 400 MHz Pentium III computer system [Examiner interprets as a deep link to direct the user…]". According to the present example, a customer operates the customer device 200 so as to select the hyperlink 1120…”, paragraph 121.
S1030 includes selection of the "add to cart" icon 1212 of the web page 1200 100 [Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, paragraph 124 and Figs. 10 and 12); 

d) receiving, at the partner application and from the other software application, one or more available adjustments applicable to a cart of the user associated with the checkout operation
(“…[0044] In this embodiment, one web page contains a list of hyperlinks, with each hyperlink being associated with a particular product. Accordingly, upon selecting one of the hyperlinks, the web browser receives and displays a web page containing a view, a description, and a retail price of an associated first product. The customer indicates an interest in the first product by selecting an "add to cart" icon displayed on the web page. As a result, the retailer controller records that the customer has indicated an interest in the first product [Examiner interprets as to another software application to execute on the client computing device]. Next, the customer selects a hyperlink associated with a second product [ the one    or more other available adjustments]…”, paragraph 44.
“FIG. 14 is a flow chart of process steps to sell products in accordance with price adjustments according to one embodiment of the present invention.", paragraph 34. 
“…In one embodiment of step S1402, a customer arrives at a POS terminal 300 of a 
retail store with several desired products, intending to pay for the products 

“…Next, in step S1404, it is determined whether price adjustment 
information is associated with the received customer identifier[Examiner interprets price adjustment information and customer identifier as cart adjustment  token].  In one embodiment, the transaction database 700 is examined to determine whether it includes price adjustment information associated with a customer identifier 720 identical to the received customer identifier [Examiner interprets as a receipt identifying that  the  activated  adjustment  to the  cart  of the  user  has  been  selected  and  executed].  In this regard, a transaction identifier may be received in step S1402 and the transaction database may be examined in step S1404 to determine whether it includes price adjustment information associated with a transaction identifier 710 identical to the received transaction identifier...”, paragraph 129 and Fig. 14. See also Fig. 7 and associated disclosure paragraphs 27 and 90-93, 128-132 and Fig.8  and associated disclosure paragraph 104);

e)  receiving, by the partner application, a cart state (See Fig. 7 and associated disclosure)  following application of at least one of the one or more available adjustments to the cart
( see elements S1408 through S1420 of Fig. 14. charge customer total billed amount S1424 of Fig. 14.   See in step 1404 of Fig. 14, price adjustment information is associated with the received customer identifier [Examiner interprets as cart   adjustment  token], the price adjustment information  is retrieved in step S1408. Step 
See also:(“[0025] FIG. 5 illustrates a tabular representation of a portion of a customer database [Examiner interprets as persisting a user context]  …[0026] FIG. 6 illustrates a tabular representation of a portion of a product database [Examiner interprets as persisting a user context] …[0027] FIG. 7 illustrates a tabular representation of a portion of a transaction database [Examiner interprets as persisting a user context] ...”, paragraphs 25-27 and 68 and Figs. 5-7.
“[0122] In step S1020, a retail price of the first product selected in step S1010 is received. FIG. 12 illustrates one embodiment of step S1020. Shown in FIG. 12 is a web page 1200 transmitted to the customer device 200 in response to selection of the hyperlink 1120 [Examiner interprets as   receiving,   from   the  cart  adjustment computing system   and   at  the  partner application, persistence of values following application of the activated adjustment to the cart of  the user]. The web page 1200 includes a product description 1202 and a product identifier 1204, each of which may be retrieved from a corresponding record in the product database 600, as well a product view 1206 and a detailed product description 1208. As described with respect to step S1020, the web page 1200 also includes a retail price 1210 of the selected product. Again, the retail price 1210 may be retrieved from the retail price field 630 of the product database 600”,paragraph 122);

But, although Walker discloses  a virtual shopping cart (paragraph 99), and 
“…An indication of customer interest may be received from a party other than a customer [Examiner interprets as associated with a checkout operation performed on the partner application]. …”, paragraph 100 and Fig. 8. 

cart state 
fingerprinting

Volodarsky expressly disclose “…features of managing infrastructures such as managing infrastructure 110 may also be available to portions of websites …. extensible provider-based storage [Examiner interprets as another software application to execute on the client computing device,] and web farm support….”, paragraph 22.
Further, “…in some cases, a client may have browsed a web site at some point in the past.  Session state information 116 created during the past session may have been saved in session state storage module 120.  In one embodiment, session state information 116 may include information relating to items browsed and entered into an online shopping cart via a web browser.…”, paragraph 23 and 
“…information in request 105 used to modify session state information 116T may comprise the updated selections of items to be included in the computer user's online shopping cart [Examiner interprets as a cart state after applying the activated adjustment]. …”, paragraph 34.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Volodarsky’s teaching with the teaching of  Walker. One would have been motivated to  provide functionality to 
user context is persisted] in order to manage a website and to maintain session state information including shopping cart data in order to store state information comprising information relating to items browsed and entered into an online shopping cart via a web browser and updated selections of items (Volodarsky  claims 13 and 14 and  Volodarsky paragraph 22).

Further, Purves discloses fingerprinting 
(“[0358] After receiving the notification message at 101960, the example logic flow of FIG. 1019a continues at FIG. 1019b, where the seller server(s) parses the notification message at 101972 to extract fields of information including a signature in the notification message. At 101974, the seller server(s) may generate a signature key in the same way the Bill Pay generated the signature key in the notification message. At 101976, the two signatures are compared to determine if they match. If there is no match, error handling processes may be invoked at 101978. For example, the seller may need to contact the Bill Pay server(s) to resolve the issue. On the other hand, if the two signature keys match, the notification message is authenticated. At 101980, the seller server(s) may determine the state of the transaction by examining the parsed notification message. When the transaction state is insufficient or declined, messages 101986 and 101984 respectively may be sent to the client device for display. If the transaction state in the message is successful, the logic flow may continue with respect to FIG. 1019c.
the widget code generator may then require credential information (such as a username/password, shared key, fingerprint authentication, and/or the like) for the third-party server the seller has access to and may request that the seller client 102202 solicit this information from the seller, e.g., 102253”, paragraph 358 and Fig. 1019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Purves’s teaching with the teaching of  Walker. One would have been motivated to  provide functionality for fingerprinting authorization in order to authorize and finalize a transaction (see Purves  at least Fig 1019b and associated disclosure).

As to claims 2, 3, 4, 9, 10,  11, 16, 17 and 18, Walker discloses
persisting a user context between the partner application and the other software application
(“[0025] FIG. 5 illustrates a tabular representation of a portion of a customer database [Examiner interprets as persisting a user context]  …[0026] FIG. 6 illustrates a tabular representation of a portion of a product database [Examiner interprets as persisting a user context] …[0027] FIG. 7 illustrates a tabular representation of a portion of a transaction database [Examiner interprets as persisting a user context] ...”, paragraphs 25-27 and 68 and Figs. 5-7.
The databases 500 to 700 are also stored in the storage device 260 according to some of these embodiments”, paragraph 73.
“[0122] In step S1020, a retail price of the first product selected in step S1010 is received. FIG. 12 illustrates one embodiment of step S1020. Shown in FIG. 12 is a web page 1200 transmitted to the customer device 200 in response to selection of the hyperlink 1120 [Examiner interprets as  persisting a user context  between the partner application and the other software application]. The web page 1200 includes a product description 1202 and a product identifier 1204, each of which may be retrieved from a corresponding record in the product database 600, as well a product view 1206 and a detailed product description 1208. As described with respect to step S1020, the web page 1200 also includes a retail price 1210 of the selected product. Again, the retail price 1210 may be retrieved from the retail price field 630 of the product database 600”,paragraph 122);

wherein the at least one of the one or more available adjustments corresponds to a selection of the one or more available adjustments received by the partner application
price adjustment by including transmission of a retail price of the second product along with the price adjustment…”, paragraphs 14-15 and 17-18 and Fig.8.
“…[0044] In this embodiment, one web page contains a list of hyperlinks, with each hyperlink being associated with a particular product. Accordingly, upon selecting one of the hyperlinks, the web browser receives and displays a web page containing a view, a description, and a retail price of an associated first product  [Examiner interprets as a deep link to direct the user…]. The customer indicates an interest in the first product by selecting an "add to cart" icon displayed on the web page. As a result, the retailer controller records that the customer has indicated an interest in the first product [Examiner interprets as to another software application to execute on the client computing device]. Next, the customer selects a hyperlink associated with a second product…”, paragraphs 44-45.
“customer device 200 may execute a web browser application for passing data to the retailer controller 100 and/or requesting data from the retailer controller 100 [Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, paragraph 51.
“…Of course, depending on the communication media disposed between the customer device 200 and the retailer controller 100, other known applications or hardware may be needed for the customer device 200 to communicate with the retailer controller 100 [Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, paragraph 72.
ndication of customer interest may be received from a party other than a customer ]. For example, an online ad-tracking service such as Doubleclick.TM., friends of the customer, or an entity storing information regarding the customer's tastes, needs or desires may provide a retailer with an indication of customer interest received in step S810…”, paragraph 100 and Fig. 8. See also paragraph 99.
“…In one example, an indication of interest in a second product is received by customer selection of a hyperlink displayed by a web browser and describing the second product. In response, a web page is created to include the price adjustment and the created web page is sent to the web browser[Examiner interprets as a deep link to direct the user…]. …”, paragraph 108.
See  real or virtual shopping cart and total sale price adjustment, paragraphs 144-146. See also paragraph 147.  
See also “…Web page 1100 includes a list of hyperlinks 1110 corresponding to various products. In particular, the hyperlink 1120 corresponds to a product described as "D-Brand 400 MHz Pentium III computer system [Examiner interprets as a deep link to direct the user…]". According to the present example, a customer operates the customer device 200 so as to select the hyperlink 1120…”, paragraph 121.
“…[0123] In step S1030, a desire to purchase the first product is indicated. One method for indicating such a desire in S1030 includes selection of the "add to cart" icon 1212 of the web page 1200 100 [Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, paragraph 124 and Figs. 10 and 12.
No. 7,899,710 [called herein Walker’710] on Mar. 1, 2011, titled "DETERMINATION AND PRESENTATION OF PACKAGE PRICING OFFERS IN RESPONSE TO CUSTOMER INTEREST IN A PRODUCT", the contents of which are incorporated by reference”, paragraph 2. 
 “…FIG. 6A and FIG. 6B each presents an illustrative web-page of a web-site associated with an on-line retail establishment. Referring now to FIG. 5A, the illustrative web-page 500A demonstrates a manner in which a package offer may be presented to a customer in accordance with one embodiment of the present invention. As shown, web-page 500A may list all items currently in the customer's virtual shopping basket 502[Examiner interprets as to direct the user from the partner application to another software application to execute on the client computing device]…”, Figs. 5-6 and 16:42-49 of Walker’710);

wherein the selection of the one or more available adjustments is sent to a cart adjustment computing system remote from the computing device, and the cart state is received from the cart adjustment computing system
(“..each product with which the customer attempts to check out is represented in the price adjustment information [Examiner interprets as sending… a cart adjustment request]…”, paragraph 144);
Walker does not expressly disclose, but Volodarsky discloses a cart state
session state information 116 may include information relating to items browsed and entered into an online shopping cart via a web browser.…”, paragraph 23 and 
“…information in request 105 used to modify session state information 116T may comprise the updated selections of items to be included in the computer user's online shopping cart [Examiner interprets as a cart state after applying the activated adjustment]. …”, paragraph 34.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Volodarsky’s teaching with the teaching of  Walker. One would have been motivated to  provide functionality to 
manage infrastructure that facilitates extensible provider-based storage [user context is persisted] in order to manage a website and to maintain session state information including shopping cart data in order to store state information comprising information relating to items browsed and entered into an online shopping cart via a web browser and updated selections of items (Volodarsky  claims 13 and 14 and  Volodarsky paragraph 22).

As to claims 5, 6, 12, 13, 19 and 20, Walker discloses 
determining whether one or more services are applicable to the cart (element S1404  in Fig. 14 and also paragraph 37);
wherein determining the one or more other adjustments are available based on the one or more services comprises determining whether: the user has a credit applicable to the cart (“…a retail price 630 may reflect a price discount other than a price adjustment according to the invention…”, paragraph 87)  or the user is enrolled in a loyalty service that is to be affected by the cart
 (“. , these various embodiments provide different amounts of incentive for a retailer to offer a price adjustment and to determine the extent of an offered price adjustment.”, paragraph 125 and FIG. 13).

As to claims 7 and 14, Walker discloses further comprising: 
a) receiving, at a cart adjustment computing system and from a partner service server, an execution request to execute an activated adjustment (Fig. 10 element S1050); 
b)  in response to receiving the execution request: determining a payment adjustment based on the activated adjustment to the cart (Fig. 14 element S1416); 
d)  sending, from the cart adjustment computing system and to the partner service server, a cart adjustment token as a receipt identifying that the activated adjustment to the cart has been selected and executed for checkout purposes and a payment adjustment determined based on the activated adjustment to the cart

“…In one embodiment of step S1402, a customer arrives at a POS terminal 300 of a 
retail store with several desired products, intending to pay for the products 
and thereafter to leave the retail store with the products[Examiner interprets as for checkout  purposes]..”, paragraph 127.
“…Next, in step S1404, it is determined whether price adjustment 
information is associated with the received customer identifier[Examiner interprets price adjustment information and customer identifier as cart adjustment  token].  In one embodiment, the transaction database 700 is examined to determine whether it includes price adjustment information associated with a customer identifier 720 identical to the received customer identifier [Examiner interprets as a receipt identifying that  the  activated  adjustment  to the  cart  of the  user  has  been  selected  and  executed].  In this regard, a transaction identifier may be received in step S1402 and the transaction database may be examined in step S1404 to determine whether it includes price adjustment information associated with a transaction identifier 710 identical to the received transaction identifier...”, paragraph 129 and Fig. 14. See also Fig. 7 and associated disclosure paragraphs 27 and 90-93, 128-132 and Fig.8  and associated disclosure paragraph 104); 
e)  receiving, at the cart adjustment computing system and from the partner service server, a finalization request for finalizing the activated adjustment(elements S1412 through S1420 of Fig. 14);

(See in step 1404 of Fig. 14, price adjustment information is associated with the received customer identifier [Examiner interprets as cart   adjustment  token], the price adjustment information  is retrieved in step S1408. Step S1404 and step S1408 determine if price adjustment information shown in FIG. 7 is transmitted Fig. 7 and associated disclosure paragraphs 27 and 90-93, 128-132).

 But, although Walker discloses  a virtual shopping cart (paragraph 99),Walter does not expressly disclose
c) determining whether the cart triggers an action that affects a stored value associated with the user;

However, Volodarsky discloses 
“…information in request 105 used to modify session state information 116T may comprise the updated selections of items to be included in the computer user's online shopping cart [Examiner interprets as cart triggers an action that affects a stored value]…”, paragraph 34.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Volodarsky’s teaching with the teaching of  Walker. One would have been motivated to  provide functionality to maintain session state information including shopping cart data in order to store state . 

Response to Arguments
Applicant’s arguments of 4/21/2021 have been very carefully considered but are not persuasive.
Rejection of claims 1-20  under Double Patenting is maintained because Applicant did not file a Terminal Disclaimer or sufficiently amended the claims to differentiate from Patent No. 10,497,046.
Applicant argues (remarks 8-11).
Initially, Applicant respectfully submits that Walker and Volodarsky fail to teach or suggest,
"receiving, by the partner application, a deep link configured to direct the computing device to execute another software application and direct the computing device to the other software application from the partner application," as found in independent claim 1.

In response the Examiner asserts that a prima facie of obviousness has been established.  The combination Walker, Volodarsky and Purves, discloses all the limitations on the claims. The Examiner respectfully notes that Applicant has not provided persuasive rebuttal evidence to overcome the prima facie case.
Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. There is not novel at all in the instant claims.
Since the rejection is based in a prima facie of obviousness one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. Examiner also advices to look MPEP 2142 the legal concept of prima facie supported by evidence. 


“The list of hyperlinks described in Walker are not comparable to a deep link "configured to direct the computing device to execute another software application and direct the
computing device to the other software application from the partner application," as found in
independent claim 1. In this regard, displaying a web page associated with a hyperlink in the same
browser from which the hyperlink does not result in a computing device executing another software
application. Furthermore, displaying a web page as the result of "selecting one of the hyperlinks,"
does not disclose "direct[ing] the computing device to the other software application," as claimed…”
In response the Examiner asserts that the prima facie of obviousness established teaches the limitation “…deep link configured to direct the computing device to execute from the partner application to another software application and direct the computing device to the other software application from the partner application”. The Examiner notes that claiming an invention is not merely an exercise in semantics, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For example, while the Applicant uses the phrase "deep link configured to direct the computing device to execute from the partner application to another software application and direct the computing device to the other software application from the partner application”, in Claim 1. Walter presents software or programs or applications or modules configured to direct the computing device to execute another software 
“…“[0120] The process steps 1000 begin at step S1010, in which a first product is selected. …. Shown in FIG. 11 is a web page 1100 transmitted from the retailer controller 100 to the customer device 200 and displayed on the display 240 of the customer device 200 [Examiner interprets as direct the computing device to the other software application from the partner application ]…”, “[0122] In step S1020, a retail price of the first product selected in step S1010 is received….12 is a web page 1200 transmitted to the customer device 200 in response to selection of the hyperlink 1120 [Examiner interprets as direct the computing device to the other software application from the partner application ]…”,. The web page 1200 includes a product description 1202 and a product identifier 1204, each of which may be retrieved from a corresponding record in the product database 600, as well a product view 1206 and a detailed product description 1208. As described with respect to step S1020, the web page 1200 also includes a retail price 1210 of the selected product [Examiner interprets as direct the computing device to the other software application from the partner application ]…”, [0123] In step S1030, a desire to purchase the first product is indicated. One method for indicating such a desire in S1030 includes selection of the "add to cart" icon 1212 of the web page 1200[Examiner interprets as direct the computing device to the other software application.”, paragraphs 119-123. Further, in paragraph 126 Walker clarifies that his system devices are configured to direct the computing device to execute another software application “The process steps 1400 may be embodied in processor-executable process steps of the POS program 381 and executed by the processor 310 of the POS terminal 300. The process steps 1400 may also be embodied in the program 400 stored in the retailer controller 100 or in the program 261 of the customer device 200”, paragraph 126 and Fig. 14.

 “Specifically, the "add to cart" icon is not one of the hyperlinks relied upon as


In response the Examiner asserts that it is well known in the field of web application programming and programming of GUI interfaces  that behind of scenes of an icon or a button there is a hyperlink to transfer resources to another software or application. See for example Mengerink reference at least claims 1, 8 and 14. Besides, Applicant is alleging limitations that are not in the claims.

“…Finally, Applicant respectfully submits that neither Walker nor Volodarsky teach or suggest
"the deep link utilizing fingerprinting to identify a user to the partner application and to the other
software application," as further found in claim 1. In addressing this feature, the Office Action refers
to paragraphs 108, 124, 144-147, and the '710 Walker Patent. Initially, the Examiner reliance on '710
Walker is not supplemented with a motivation statement to combine. Thus, Applicant respectfully
submits that a prima facie case of obviousness has not been met….”
In response the Examiner asserts that prima facie of obviousness has been established.  The combination Walker, Volodarsky and Purves discloses all the limitations on the claims. Applicant  has not provided rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. Moreover, the Applicant argues features that are not required by the claims, failing to consider the breadth of the claims, therefore Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

“..Further, Applicant respectfully submits that the cited portions of Walker do not disclose a

software application." During prosecution of the parent application, 14/538,668, the Examiner
acknowledged as much in the Reasons for Allowance, stating (emphasis original):
3. Regarding to prior art, the closest prior art of record is US PG. Pub. No.
20130268346 (Walker) in view of US Pg. Pub No. 20080104255 (Volodarsky), but the
references fail to teach at least:
• receiving, from the cart adjustment computing system and at…”
In response the Examiner asserts that the rejection of this case is based in a prima facie of obviousness established in the combination Walker, Volodarsky and Purves. The
Examiner advises that having very broad claims and arguing intensely, even the references of parent cases,  is not the path to advance prosecution of the instant  case but for sure to delay its prosecution since the Application has EFD= 2014-11-11,  where the field of search of deep links and shopping carts is very well known at the time of the invention.  The Examiner advices to focus in narrow the claims to patentably differentiate them from the references. 
In summary, The Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No.  9852463 (Mengerink). This publication teaches a method for facilitating financial transactions over a network include a merchant device, a client device and a payment processing device. The merchant device is adapted to allow a merchant to provide items for purchase via the network. The client device is adapted to allow a user to access the merchant device via the network and view the items for purchase. Also teaches “…the payment icon comprises a hyperlink to a webpage for processing of the information by the payment provider; transmitting a purchase request for the invoice bill to the payment provider using the hyperlink…”, see at least claims 1, 8 and 14.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 business 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/8/2021